UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period :	July 1, 2013 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamSmall Cap GrowthFund Annual report6 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 48 Shareholder meeting results 49 About the Trustees 50 Officers 52 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility — a relative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. Putnam offers a wide range of strategies for all market conditions, including products designed for periods of higher market volatility, and its active approach has had a positive impact on performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending December 2013. We believe the market advance may offer an opportune moment for you to meet with your financial advisor, review your portfolio, and make informed and objective decisions about your financial goals. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees August 11, 2014 How Barron’s ranked the fund families: The Barron’s/Lipper Fund Family Ranking published February 8, 2014, ranked Putnam 1 out of 61 for 2009, 14 out of 57 for 2010, 57 out of 58 for 2011, 1 out of 62 for 2012, and 2 out of 64 for 2013 for the 1-year period with funds in five categories: U.S. equity, world equity, mixed asset, taxable bond, and tax-exempt bond. Putnam ranked 43 out of 54 and 46 out of 48 for the 5- and 10-year periods ending 2009, 41 out of 53 and 38 out of 46 for the 5- and 10-year periods ending 2010, 49 out of 53 and 41 out of 45 for the 5- and 10-year periods ending 2011, 27 out of 53 and 36 out of 46 for the 5- and 10-year periods ending 2012, and 2 out of 55 and 32 out of 48 for the 5- and 10-year periods ending 2013, respectively. Only funds with at least one year of performance were included. Returns were calculated minus the effects of sales charges and 12b-1 fees. Rankings were asset weighted, so larger funds had a greater impact on a fund family’s overall ranking, and then weighted by category, with each category assigned a percentage. Past performance is not indicative of future results. Barron’s is a registered trademark of Dow Jones & Company. Lipper ranked Putnam Small Cap Growth Fund 13% (68/525), 40% (161/411), and 85% (235/278) for the 1-, 5-, and 10-year periods, respectively, as of 6/30/14, in the Small-Cap Growth Funds category. Lipper rankings for class A shares are based on total return without sales charge relative to all share classes of funds with similar objectives as determined by Lipper. Performance snapshot Annualized total return (%) comparison as of 6/30/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4     Small Cap Growth Fund Interview with your fund’s portfolio manager Pam Gao, CFA How would you describe the investing environment for the 12months ended June30, 2014? Conditions were very favorable for investing in U.S. stocks. The fiscal period began in mid-2013, a year in which stocks delivered their best annual performance since the 1990s. The broad stock market, as measured by the S&P 500 Index, climbed more than 30% for the 2013 calendar year. Small-cap growth stocks, the focus of this fund, fared even better in 2013, returning more than 43%, as measured by the Russell 2000 Growth Index. Stocks continued their advance during the final six months of the period, although performance was more muted. The start of 2014 brought a bit of turbulence as investors grew nervous about volatility in emerging markets and disappointing U.S. economic data. In January, the S&P 500 Index declined 3.5%, its largest one-month decline since May2012. The market remained slightly choppy until mid-April, and then advanced steadily through the close of the period. As they did during 2013, stock indexes reached all-time highs several times during the first half of 2014. For the fund’s fiscal year, the Russell 2000 Growth Index delivered a gain of nearly 25%, narrowly outperforming the broader market. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 6/30/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Small Cap Growth Fund     5 How did the fund perform for the period? The fund outperformed its benchmark, the Russell 2000 Growth Index, and the average return for funds in its Lipper peer group, Small-Cap Growth Funds. Within the fund’s portfolio, what were some holdings that contributed to fund returns? The top performer for the period was the stock of Gentium, an Italy-based biopharmaceutical company. Gentium develops and manufactures therapies to treat and prevent a variety of rare diseases, including vascular diseases related to cancer treatments. In October2013, the European Commission granted marketing authorization for Gentium’s lead product, Defitelio, which treats a rare liver condition. In December2013, it was announced that Gentium would be acquired by Jazz Pharmaceuticals — which was the second-best-performing stock in the fund’s portfolio for the period. Jazz, a pharmaceutical company that specializes in treating rare conditions, has experienced strong growth in its core businesses, aided by strategic acquisitions that leverage the company’s favorable tax structure. Shares of Gentium were no longer in the portfolio at the close of the period. Another key contributor was the stock of Insys Therapeutics, a specialty pharmaceutical company. The stock has performed well due to continued strong growth in prescriptions and revenue from Subsys, a sublingual spray to treat cancer pain. In addition, the company is developing a number of other sublingual spray treatments as well as a pipeline of cannabinoid products. Could you discuss stocks that held back performance for the period? The stock of ITT Educational Services was the top detractor from performance for the Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 6/30/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Small Cap Growth Fund “It is quite possible that stocks may encounter volatility and deliver more modest returns in the months ahead.” Pam Gao fiscal year. The stock of the company, which provides accredited, technology-oriented degree programs, performed well in 2013 due to improving fundamentals, highlighted by increasing new student enrollments. In 2014, however, the stock has underperformed due to declining new enrollments, continued regulatory scrutiny of the company, and ongoing uncertainty related to ITT’s legacy private student loan programs. Another top detractor was Tile Shop Holdings, a rapidly expanding specialty retailer of manufactured and natural stone tiles and related accessories. While we believe the company offers attractive growth potential, shares of its stock plunged following reports of an investigation of its financial statements. By the close of the period, Tile Shop Holdings had been sold from the portfolio. Fund performance relative to the benchmark was also dampened by our decision to not hold a position in SunEdison, a developer and owner/operator of large solar power plants and projects whose stock performed well during the period. As the fund begins a new fiscal year, what is your outlook? As we look back on a multiyear rally for the U.S. market, it is important to watch for sectors or stocks whose valuations may have become unreasonably high. We believe it is quite possible that stocks may encounter volatility and deliver more modest returns in the months ahead. At the same time, U.S. economic growth is accelerating, the corporate earnings outlook Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 6/30/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Growth Fund     7 is solid, in our view, and a healthy level of merger-and-acquisition activity could be favorable for stocks in the months ahead. Regardless of the macroeconomic environment, we will stay focused on our research and our investment process of targeting smaller companies that, in our view, have sound business models and steadily growing cash flows. Thanks for bringing us up to date, Pam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Pam Gao has an M.B.A. from the State University of New York at Binghamton; M.S. degrees in Applied Statistics and Financial Mathematics from Worcester Polytechnic Institute; and a B.S. from Beijing Jiaotong University. She has been in the investment industry since she joined Putnam in 2000. Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Small Cap Growth Fund IN THE NEWS American consumers are generally feeling positive about the improving labor market and the rising stock market — and this could boost U.S. GDP in the second half of 2014. According to a recent Bloomberg survey of economists, GDP should expand at 3.1% in the second half of 2014. This would mark the first time since 2004–2005 that the nation’s growth rate sustains this level of expansion over an extended period. Economists surveyed by Bloomberg believe that fewer headwinds exist in today’s economic environment. A brightening jobs picture and rising equity market probably will have substantial positive effects on consumer confidence, according to the survey. In addition, the survey found that U.S. businesses should be more buoyant because legislative confrontations have subsided in Washington following the government shutdown and budget sequester in 2013. Even as 2014’s overall growth rate has been slightly curtailed by the weather-related contraction in the first quarter, the survey indicated that economic growth should continue into 2015, at a pace that could potentially be the strongest in a decade. Small Cap Growth Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended June 30, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 6/30/14 Class A Class B Class C Class M Class R Class Y (inceptiondates) (12/31/97) (3/18/02) (3/18/02) (3/18/02) (12/1/03) (11/3/03) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Annualaverage (life of fund) 11.34% 10.94% 10.94% 10.94% 10.51% 10.51% 10.79% 10.55% 11.07% 11.52% 10 years 91.59  80.57  80.97  80.97  77.67  77.67  82.29  75.91  86.97  96.42  Annualaverage 6.72  6.09  6.11  6.11  5.92  5.92  6.19  5.81  6.46  6.98  5 years 155.74  141.03  147.06  145.06  146.13  146.13  149.45  140.72  152.51  158.94  Annualaverage 20.66  19.24  19.83  19.63  19.74  19.74  20.06  19.21  20.35  20.96  3 years 46.65  38.22  43.80  40.80  43.34  43.34  44.43  39.37  45.56  47.69  Annualaverage 13.61  11.39  12.87  12.08  12.75  12.75  13.04  11.70  13.33  13.88  1 year 26.82  19.53  25.82  20.82  25.82  24.82  26.17  21.75  26.50  27.11  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10     Small Cap Growth Fund Comparative index returns For periods ended 6/30/14 Russell 2000 Growth Index Lipper Small-Cap Growth Funds category average* Annual average (life of fund) 6.17%    7.94%    10 years 137.64     128.42     Annual average 9.04     8.50     5 years 154.02     150.02     Annual average 20.50     20.00     3 years 50.07     43.66     Annual average 14.49     12.76     1 year 24.73     22.44     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 6/30/14, there were 525, 466, 411, 278, and 119 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 6/30/04 to 6/30/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $18,097 and $17,767, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,591. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $18,697 and $19,642, respectively. Small Cap Growth Fund     11 Fund price and distribution information For the 12-month period ended 6/30/14 Class A Class B Class C Class M Class R Class Y Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue 6/30/13 $22.97 $24.37 $21.03 $20.95 $21.67 $22.46 $22.45 $23.53 6/30/14 29.13 30.91 26.46 26.36 27.34 28.33 28.40 29.91 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/13 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 6/30/14* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12     Small Cap Growth Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from January 1, 2014, to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.14 $9.84 $9.84 $8.61 $7.38 $4.91 Ending value (after expenses) $997.60 $994.00 $993.60 $995.30 $996.50 $998.70 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended June 30, 2014, use the following calculation method. To find the value of your investment on January 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.21 $9.94 $9.94 $8.70 $7.45 $4.96 Ending value (after expenses) $1,018.65 $1,014.93 $1,014.93 $1,016.17 $1,017.41 $1,019.89 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Small Cap Growth Fund     13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Growth Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14     Small Cap Growth Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of June 30, 2014, Putnam employees had approximately $476,000,000 and the Trustees had approximately $115,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Small Cap Growth Fund     15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16     Small Cap Growth Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: •That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and Small Cap Growth Fund     17 •That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate 18     Small Cap Growth Fund index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Small Cap Growth Fund     19 Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Small-Cap Growth Funds) for the one-year, three-year and five-year periods 20     Small Cap Growth Fund ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 2nd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2013, there were 513, 457 and 400 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Small Cap Growth Fund     21 Financial statements A note about your fund’s auditors During your fund’s fiscal year, between July18, 2013, and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. This investment is inconsistent with the SEC’s independence rules applicable to auditors. Although upon the disposition of the investment by the member firm on December 16, 2013, PwC and its affiliates took all necessary steps to eliminate this issue, the requirements of the SEC’s independence rules were not met for your fund’s fiscal year because the SEC’s rules require an audit firm to be independent for the entire fiscal year under audit. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22     Small Cap Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Small Cap Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Small Cap Growth Fund (the “fund”) at June 30, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at June 30, 2014 by correspondence with the custodian and brokers provide a reasonable basis for our opinion. PricewaterhouseCoopers LLPBoston, MassachusettsAugust 11, 2014 Small Cap Growth Fund     23 The fund’s portfolio 6/30/14 COMMON STOCKS (99.6%)* Shares Value Aerospace and defense (1.7%) Astronics Corp. † 12,158 $686,319 Engility Holdings, Inc. † 10,900 417,034 HEICO Corp. 5,217 270,971 Orbital Sciences Corp. † 22,600 667,830 Sparton Corp. † 25,587 709,783 2,751,937 Air freight and logistics (0.6%) XPO Logistics, Inc. † 30,300 867,186 867,186 Airlines (0.9%) Hawaiian Holdings, Inc. †S 39,711 544,438 Republic Airways Holdings, Inc. † 25,894 280,691 Spirit Airlines, Inc. † 10,077 637,269 1,462,398 Auto components (1.5%) Cooper Tire & Rubber Co. 21,600 648,000 Tenneco, Inc. † 11,360 746,352 Tower International, Inc. † 25,100 924,684 2,319,036 Banks (0.4%) PacWest Bancorp 12,896 556,720 556,720 Biotechnology (7.7%) ACADIA Pharmaceuticals, Inc. †S 21,800 492,462 Aegerion Pharmaceuticals, Inc. †S 16,984 545,017 Alkermes PLC † 18,424 927,280 AMAG Pharmaceuticals, Inc. † 2,049 42,455 Ariad Pharmaceuticals, Inc. †S 66,800 425,516 Array BioPharma, Inc. †S 61,410 280,030 Biospecifics Technologies Corp. † 11,476 309,393 Celldex Therapeutics, Inc. †S 8,800 143,616 Conatus Pharmaceuticals, Inc. †S 8,904 81,115 Cubist Pharmaceuticals, Inc. †S 27,270 1,903,991 Enanta Pharmaceuticals, Inc. †S 8,400 361,788 Insys Therapeutics, Inc. †S 18,445 576,037 InterMune, Inc. †S 29,999 1,324,456 Isis Pharmaceuticals, Inc. †S 9,723 334,957 Merrimack Pharmaceuticals, Inc. † 92,400 673,596 Nanosphere, Inc. †S 147,546 233,123 NewLink Genetics Corp. †S 7,800 207,090 NPS Pharmaceuticals, Inc. †S 21,254 702,445 Receptos, Inc. † 12,104 515,630 Repligen Corp. †S 29,374 669,433 Retrophin, Inc. †S 25,419 298,419 SIGA Technologies, Inc. †S 68,900 194,298 Sunesis Pharmaceuticals, Inc. † 36,600 238,632 TESARO, Inc. †S 11,800 367,098 24     Small Cap Growth Fund COMMON STOCKS (99.6%)* cont. Shares Value Biotechnology cont. Threshold Pharmaceuticals, Inc. † 69,300 $274,428 Trevena, Inc. †S 33,900 191,535 12,313,840 Building products (0.6%) Trex Co., Inc. †S 32,870 947,313 947,313 Capital markets (2.3%) Carlyle Group LP (The) 10,262 348,498 HFF, Inc. Class A 45,034 1,674,814 Safeguard Scientifics, Inc. †S 23,826 495,343 WisdomTree Investments, Inc. †S 86,600 1,070,376 3,589,031 Chemicals (4.2%) Axiall Corp.S 14,800 699,596 Chemtura Corp. † 42,022 1,098,035 FutureFuel Corp. 40,940 679,195 Innophos Holdings, Inc. 9,261 533,156 Innospec, Inc. 21,133 912,312 Landec Corp. † 69,356 866,256 LSB Industries, Inc. † 18,530 772,145 Olin Corp. 18,000 484,560 Tronox, Ltd. Class A 10,746 289,067 Zep, Inc. 23,540 415,716 6,750,038 Commercial services and supplies (1.7%) G&K Services, Inc. Class A 8,200 426,974 KAR Auction Services, Inc. 42,825 1,364,833 MSA Safety, Inc. 10,542 605,954 Performant Financial Corp. †S 31,500 318,150 2,715,911 Communications equipment (3.2%) Arris Group, Inc. † 14,022 456,136 Aruba Networks, Inc. †S 15,059 263,834 CalAmp Corp. †S 45,870 993,544 EchoStar Corp. Class A † 28,404 1,503,708 Extreme Networks, Inc. † 54,800 243,312 Plantronics, Inc. 6,141 295,075 Ruckus Wireless, Inc. † 38,995 464,430 ShoreTel, Inc. † 42,300 275,796 Ubiquiti Networks, Inc. †S 13,386 604,913 5,100,748 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 4,944 242,652 242,652 Consumer finance (1.3%) Credit Acceptance Corp. † 4,151 510,988 Encore Capital Group, Inc. †S 16,273 739,120 Portfolio Recovery Associates, Inc. †S 12,282 731,147 1,981,255 Small Cap Growth Fund     25 COMMON STOCKS (99.6%)* cont. Shares Value Distributors (1.0%) Core-Mark Holding Co., Inc. 25,792 $1,176,889 VOXX International Corp. † 48,971 460,817 1,637,706 Diversified consumer services (2.1%) Ascent Capital Group, Inc. Class A † 3,684 243,181 Bright Horizons Family Solutions, Inc. † 22,765 977,529 Chegg, Inc. †S 70,200 494,208 Grand Canyon Education, Inc. † 8,085 371,667 ITT Educational Services, Inc. †S 40,504 676,012 Sotheby’s Class AS 14,700 617,253 3,379,850 Diversified telecommunication services (1.0%) IDT Corp. Class B 26,100 454,662 inContact, Inc. † 39,404 362,123 Inteliquent, Inc. 37,357 518,142 Iridium Communications, Inc. †S 33,570 284,002 1,618,929 Electrical equipment (2.8%) AZZ, Inc. 21,186 976,251 EnerSys 15,966 1,098,301 Franklin Electric Co., Inc. 19,258 776,675 Generac Holdings, Inc. †S 26,384 1,285,956 Polypore International, Inc. † 6,448 307,763 4,444,946 Electronic equipment, instruments, and components (1.4%) Anixter International, Inc. 6,697 670,169 II-VI, Inc. † 31,114 449,908 MTS Systems Corp.S 6,891 466,934 Tech Data Corp. † 10,985 686,782 2,273,793 Energy equipment and services (0.3%) Key Energy Services, Inc. †S 58,186 531,820 531,820 Food and staples retail (0.7%) Andersons, Inc. (The) 5,600 288,848 Roundy’s, Inc. 61,000 336,110 United Natural Foods, Inc. †S 7,778 506,348 1,131,306 Food products (0.5%) Boulder Brands, Inc. † 14,022 198,832 Limoneira Co.S 14,300 314,171 S&W Seed Co. †S 52,096 338,103 851,106 Health-care equipment and supplies (8.2%) Accuray, Inc. †S 59,260 521,488 Alere, Inc. † 16,785 628,095 Align Technology, Inc. † 10,235 573,569 Antares Pharma, Inc. †S 110,200 294,234 AtriCure, Inc. † 17,014 312,717 Conmed Corp. 23,843 1,052,668 Cyberonics, Inc. †S 3,741 233,663 DexCom, Inc. † 12,179 483,019 26     Small Cap Growth Fund COMMON STOCKS (99.6%)* cont. Shares Value Health-care equipment and supplies cont. GenMark Diagnostics, Inc. †S 76,603 $1,036,439 Globus Medical, Inc. Class A † 26,304 629,192 Greatbatch, Inc. † 28,127 1,379,911 Hill-Rom Holdings, Inc.S 14,840 616,008 Insulet Corp. †S 19,037 755,198 NxStage Medical, Inc. † 28,760 413,281 OraSure Technologies, Inc. † 93,200 802,452 Spectranetics Corp. (The) †S 20,500 469,040 STAAR Surgical Co. †S 75,350 1,265,880 Steris Corp. 13,407 717,006 Thoratec Corp. † 11,100 386,946 Trinity Biotech PLC ADR (Ireland) 23,335 537,405 13,108,211 Health-care providers and services (3.7%) AmSurg Corp. † 11,402 519,589 Centene Corp. † 6,005 454,038 Chemed Corp.S 11,156 1,045,540 Community Health Systems, Inc. † 15,800 716,846 Hanger, Inc. † 17,000 534,650 HealthSouth Corp. 6,910 247,862 MWI Veterinary Supply, Inc. † 6,243 886,444 Providence Service Corp. (The) † 17,168 628,177 WellCare Health Plans, Inc. † 12,026 897,861 5,931,007 Health-care technology (0.8%) Computer Programs & Systems, Inc. 5,083 323,279 MedAssets, Inc. † 27,429 626,478 Medidata Solutions, Inc. † 9,000 385,290 1,335,047 Hotels, restaurants, and leisure (2.5%) Century Casinos, Inc. † 64,300 372,297 Krispy Kreme Doughnuts, Inc. † 36,900 589,662 Marcus Corp. 27,429 500,579 Papa John’s International, Inc. 25,792 1,093,323 Penn National Gaming, Inc. † 45,100 547,514 Popeyes Louisiana Kitchen, Inc. † 10,272 448,989 Red Robin Gourmet Burgers, Inc. † 6,900 491,280 4,043,644 Household durables (0.1%) La-Z-Boy, Inc. 9,723 225,282 225,282 Household products (0.4%) Harbinger Group, Inc. † 53,631 681,114 681,114 Independent power and renewable electricity producers (0.1%) Abengoa Yield PLC (United Kingdom) † 3,900 147,498 147,498 Insurance (1.2%) Amtrust Financial Services, Inc.S 13,900 581,159 Stewart Information Services Corp. 18,013 558,583 Small Cap Growth Fund     27 COMMON STOCKS (99.6%)* cont. Shares Value Insurance cont. Third Point Reinsurance, Ltd. (Bermuda) † 28,500 $434,910 United Insurance Holdings Corp. 20,100 346,926 1,921,578 Internet and catalog retail (1.3%) HomeAway, Inc. † 13,900 483,998 HSN, Inc. 7,231 428,364 Overstock.com, Inc. † 5,176 81,626 RetailMeNot, Inc. †S 28,100 747,741 Shutterfly, Inc. † 5,629 242,385 1,984,114 Internet software and services (2.9%) Amber Road, Inc. †S 10,700 172,591 AOL, Inc. † 7,300 290,467 Brightcove, Inc. † 32,600 343,604 Conversant, Inc. †S 17,297 439,344 Cornerstone OnDemand, Inc. † 17,677 813,496 IntraLinks Holdings, Inc. † 75,125 667,861 MeetMe, Inc. †S 168,000 456,960 NIC, Inc. 19,241 304,970 XO Group, Inc. † 48,104 587,831 Yelp, Inc. †S 7,100 544,428 4,621,552 IT Services (1.7%) Acxiom Corp. † 23,950 519,476 CACI International, Inc. Class A †S 11,200 786,352 CSG Systems International, Inc. 11,156 291,283 MAXIMUS, Inc. 10,235 440,310 VeriFone Systems, Inc. † 17,789 653,746 2,691,167 Life sciences tools and services (0.2%) Sequenom, Inc. †S 96,618 373,912 373,912 Machinery (3.6%) Altra Industrial Motion Corp. 22,721 826,817 Greenbrier Cos., Inc. (The) †S 27,429 1,579,910 Kadant, Inc. 12,179 468,283 L.B. Foster Co. Class A 13,862 750,211 Standex International Corp. 12,896 960,494 TriMas Corp. † 29,356 1,119,344 5,705,059 Marine (0.4%) Diana Shipping, Inc. (Greece) †S 26,000 283,140 Matson, Inc. 11,053 296,663 579,803 Media (1.1%) Carmike Cinemas, Inc. † 16,431 577,221 Lions Gate Entertainment Corp.S 22,100 631,618 National CineMedia, Inc. 32,700 572,577 1,781,416 28     Small Cap Growth Fund COMMON STOCKS (99.6%)* cont. Shares Value Metals and mining (1.3%) Hi-Crush Partners LP (Units) 12,600 $826,056 U.S. Silica Holdings, Inc. 23,000 1,275,120 2,101,176 Multiline retail (0.4%) Big Lots, Inc. † 15,147 692,218 692,218 Oil, gas, and consumable fuels (3.8%) Callon Petroleum Co. † 76,660 893,089 Delek US Holdings, Inc. 30,500 861,015 Gulfport Energy Corp. † 4,810 302,068 Kodiak Oil & Gas Corp. † 60,898 886,066 Rosetta Resources, Inc. † 9,634 528,425 StealthGas, Inc. (Greece) † 97,070 1,077,477 Vaalco Energy, Inc. † 41,042 296,734 W&T Offshore, Inc. 25,786 422,117 World Fuel Services Corp. 15,864 780,985 6,047,976 Paper and forest products (0.6%) Domtar Corp. (Canada) 6,200 265,670 KapStone Paper and Packaging Corp. † 21,100 699,043 964,713 Personal products (0.8%) Coty, Inc. Class A 35,800 613,254 Nu Skin Enterprises, Inc. Class A 3,700 273,652 Nutraceutical International Corp. † 17,800 424,708 1,311,614 Pharmaceuticals (4.5%) Auxilium Pharmaceuticals, Inc. †S 21,116 423,587 Impax Laboratories, Inc. † 20,000 599,800 Jazz Pharmaceuticals PLC † 23,166 3,405,633 Medicines Co. (The) † 24,619 715,428 Nektar Therapeutics † 43,500 557,670 Prestige Brands Holdings, Inc. † 32,240 1,092,614 Sucampo Pharmaceuticals, Inc. Class A †S 42,300 291,870 7,086,602 Professional services (3.6%) Barrett Business Services, Inc. 12,179 572,413 Corporate Executive Board Co. (The) 7,573 516,630 Kforce, Inc. 25,280 547,312 Korn/Ferry International † 14,100 414,117 On Assignment, Inc. † 41,545 1,477,756 TrueBlue, Inc. † 51,277 1,413,707 WageWorks, Inc. † 14,726 709,940 5,651,875 Real estate investment trusts (REITs) (1.2%) Education Realty Trust, Inc. 67,957 729,858 PS Business Parks, Inc. 9,313 777,542 Sovran Self Storage, Inc. 6,038 466,436 1,973,836 Small Cap Growth Fund     29 COMMON STOCKS (99.6%)* cont. Shares Value Road and rail (1.5%) Quality Distribution, Inc. † 63,764 $947,533 Swift Transportation Co. †S 53,953 1,361,234 2,308,767 Semiconductors and semiconductor equipment (5.7%) Advanced Energy Industries, Inc. †S 11,200 215,600 Cavium, Inc. † 7,676 381,190 Ceva, Inc. † 41,135 607,564 Fairchild Semiconductor International, Inc. †S 27,736 432,682 Freescale Semiconductor, Ltd. †S 17,871 419,969 GT Advanced Technologies, Inc. †S 8,841 164,443 Integrated Silicon Solutions, Inc. † 35,208 520,022 Mellanox Technologies, Ltd. (Israel) †S 10,849 378,196 Microsemi Corp. † 17,501 468,327 Omnivision Technologies, Inc. † 26,586 584,360 Photronics, Inc. † 77,061 662,725 Power Integrations, Inc.S 11,500 661,710 RF Micro Devices, Inc. † 120,671 1,157,235 Semtech Corp. † 9,211 240,868 Silicon Image, Inc. † 114,427 576,712 Synaptics, Inc. †S 12,837 1,163,546 Ultra Clean Holdings, Inc. † 44,000 398,200 9,033,349 Software (8.1%) Allot Communications, Ltd. (Israel) †S 22,900 298,845 Aspen Technology, Inc. † 24,806 1,150,998 AVG Technologies NV (Netherlands) † 12,691 255,470 Bottomline Technologies, Inc. †S 9,416 281,727 Commvault Systems, Inc. † 9,825 483,095 Manhattan Associates, Inc. † 53,752 1,850,681 Mentor Graphics Corp. 44,467 959,153 Netscout Systems, Inc. † 18,116 803,263 Proofpoint, Inc. †S 11,700 438,282 PTC, Inc. † 23,642 917,310 SolarWinds, Inc. † 17,300 668,818 SS&C Technologies Holdings, Inc. † 15,417 681,740 TiVo, Inc. † 58,368 753,531 Tyler Technologies, Inc. † 12,896 1,176,244 Ultimate Software Group, Inc. † 8,536 1,179,419 Verint Systems, Inc. † 15,250 748,013 Zynga, Inc. Class A † 84,950 272,690 12,919,279 Specialty retail (2.0%) ANN, Inc. † 16,273 669,471 Brown Shoe Co., Inc. 17,808 509,487 Destination Maternity Corp. 30,500 694,485 Genesco, Inc. † 6,026 494,915 Lumber Liquidators Holdings, Inc. †S 4,401 334,256 Select Comfort Corp. † 19,446 401,754 3,104,368 30     Small Cap Growth Fund COMMON STOCKS (99.6%)* cont. Shares Value Textiles, apparel, and luxury goods (0.4%) Crocs, Inc. † 16,171 $243,050 Steven Madden, Ltd. † 13,490 462,707 705,757 Thrifts and mortgage finance (0.7%) BofI Holding, Inc. †S 8,172 600,397 Heritage Financial Group, Inc. 26,508 525,654 1,126,051 Trading companies and distributors (0.7%) Beacon Roofing Supply, Inc. † 6,543 216,704 DXP Enterprises, Inc. † 8,443 637,784 HD Supply Holdings, Inc. † 11,190 317,684 1,172,172 Total common stocks (cost $118,702,545) $158,797,678 SHORT-TERM INVESTMENTS (19.3%)* Shares Value Putnam Cash Collateral Pool, LLC 0.18%d 30,819,811 $30,819,811 Total short-term investments (cost $30,819,811) $30,819,811 TOTAL INVESTMENTS Total investments (cost $149,522,356) $189,617,489 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $159,448,060. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Small Cap Growth Fund     31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $19,873,391 $— $— Consumer staples 3,975,140 — — Energy 6,579,796 — — Financials 11,148,471 — — Health care 40,148,619 — — Industrials 28,607,367 — — Information technology 36,639,888 — — Materials 10,058,579 — — Telecommunication services 1,618,929 — — Utilities 147,498 — — Total common stocks 158,797,678 — — Short-term investments — 30,819,811 — Totals by level $158,797,678 $30,819,811 $— *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 32     Small Cap Growth Fund Statement of assets and liabilities 6/30/14 ASSETS Investment in securities, at value, including $30,078,050 of securities on loan (Note 1): Unaffiliated issuers (identified cost $118,702,545) $158,797,678 Affiliated issuers (identified cost $30,819,811) (Note 1) 30,819,811 Dividends, interest and other receivables 69,917 Receivable for shares of the fund sold 174,517 Receivable for investments sold 1,281,815 Prepaid assets 31,141 Total assets 191,174,879 LIABILITIES Payable to custodian 154,520 Payable for investments purchased 80,337 Payable for shares of the fund repurchased 276,103 Payable for compensation of Manager (Note 2) 78,103 Payable for custodian fees (Note 2) 3,726 Payable for investor servicing fees (Note 2) 48,264 Payable for Trustee compensation and expenses (Note 2) 69,083 Payable for administrative services (Note 2) 249 Payable for distribution fees (Note 2) 97,499 Collateral on securities loaned, at value (Note 1) 30,819,811 Other accrued expenses 99,124 Total liabilities 31,726,819 Net assets $159,448,060 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $173,846,579 Accumulated net investment loss (Note 1) (442,662) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (54,050,990) Net unrealized appreciation of investments 40,095,133 Total — Representing net assets applicable to capital shares outstanding $159,448,060 (Continued on next page) The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund     33 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($124,234,224 divided by 4,264,775 shares) $29.13 Offering price per class A share (100/94.25 of $29.13)* $30.91 Net asset value and offering price per class B share ($1,579,730 divided by 59,701 shares)** $26.46 Net asset value and offering price per class C share ($8,093,390 divided by 306,985 shares)** $26.36 Net asset value and redemption price per class M share ($1,400,752 divided by 51,238 shares) $27.34 Offering price per class M share (100/96.50 of $27.34)* $28.33 Net asset value, offering price and redemption price per class R share ($10,707,037 divided by 377,057 shares) $28.40 Net asset value, offering price and redemption price per class Y share ($13,432,927 divided by 449,070 shares) $29.91 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 34     Small Cap Growth Fund Statement of operations Year ended 6/30/14 INVESTMENT INCOME Dividends (net of foreign tax of $166) $903,896 Interest (including interest income of $1,693 from investments in affiliated issuers) (Note 5) 2,039 Securities lending (Note 1) 130,878 Total investment income 1,036,813 EXPENSES Compensation of Manager (Note 2) 948,238 Investor servicing fees (Note 2) 348,865 Custodian fees (Note 2) 15,261 Trustee compensation and expenses (Note 2) 10,361 Distribution fees (Note 2) 446,062 Administrative services (Note 2) 4,013 Other 187,956 Total expenses 1,960,756 Expense reduction (Note 2) (12,179) Net expenses 1,948,577 Net investment loss (911,764) Net realized gain on investments (Notes 1 and 3) 18,220,937 Net realized loss on foreign currency transactions (Note 1) (6) Net unrealized appreciation of investments during the year 16,630,611 Net gain on investments 34,851,542 Net increase in net assets resulting from operations $33,939,778 The accompanying notes are an integral part of these financial statements. Small Cap Growth Fund     35 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 6/30/14 Year ended 6/30/13 Operations: Net investment income (loss) $(911,764) $543,356 Net realized gain on investments and foreign currency transactions 18,220,931 13,451,125 Net unrealized appreciation of investments 16,630,611 12,833,906 Net increase in net assets resulting from operations 33,939,778 26,828,387 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (380,484) Class R — (16,086) Class Y — (54,526) Redemption fees (Note 1) — 4,380 Decrease from capital share transactions (Note 4) (2,348,205) (10,876,261) Total increase in net assets 31,591,573 15,505,410 NET ASSETS Beginning of year 127,856,487 112,351,077 End of year (including accumulated net investment loss of $442,662 and $239,663, respectively) $159,448,060 $127,856,487 The accompanying notes are an integral part of these financial statements. 36     Small Cap Growth Fund This page left blank intentionally. Small Cap Growth Fund     37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A June 30, 2014 $22.97 (.15) 6.31 6.16 — $29.13 26.82 $124,234 1.24 (.55) 57 June 30, 2013 18.37 .10 4.58 4.68 (.08) (.08) —d — 22.97 25.58 101,158 1.25 .50 98 June 30, 2012 19.95 (.10) (1.48) (1.58) — — —d —d,e 18.37 (7.92) 90,494 1.31 (.57) 141 June 30, 2011 13.70 (.09) 6.34 6.25 — — —d —d,f 19.95 45.62 115,410 1.32 (.50) 108 June 30, 2010 11.44 (.09) 2.35 2.26 — — —d — 13.70 19.76 90,417 1.39g (.67)g 114 Class B June 30, 2014 $21.03 (.33) 5.76 5.43 — $26.46 25.82 $1,580 1.99 (1.29) 57 June 30, 2013 16.86 (.06) 4.23 4.17 — — —d — 21.03 24.73 679 2.00 (.30) 98 June 30, 2012 18.40 (.16) (1.38) (1.54) — — —d —d,e 16.86 (8.37) 195 1.70h (.97)h 141 June 30, 2011 12.73 (.20) 5.87 5.67 — — —d —d,f 18.40 44.54 4,140 2.07 (1.25) 108 June 30, 2010 10.71 (.17) 2.19 2.02 — — —d — 12.73 18.86 4,020 2.14g (1.38)g 114 Class C June 30, 2014 $20.95 (.33) 5.74 5.41 — $26.36 25.82 $8,093 1.99 (1.30) 57 June 30, 2013 16.80 (.05) 4.20 4.15 — — —d — 20.95 24.70 5,703 2.00 (.26) 98 June 30, 2012 18.39 (.22) (1.37) (1.59) — — —d —d,e 16.80 (8.65) 4,955 2.06 (1.32) 141 June 30, 2011 12.72 (.20) 5.87 5.67 — — —d —d,f 18.39 44.58 6,642 2.07 (1.25) 108 June 30, 2010 10.71 (.18) 2.19 2.01 — — —d — 12.72 18.77 5,266 2.14g (1.41)g 114 Class M June 30, 2014 $21.67 (.27) 5.94 5.67 — $27.34 26.17 $1,401 1.74 (1.05) 57 June 30, 2013 17.33 —d 4.34 4.34 — — —d — 21.67 25.04 1,024 1.75 .02 98 June 30, 2012 18.93 (.18) (1.42) (1.60) — — —d —d,e 17.33 (8.45) 1,058 1.81 (1.06) 141 June 30, 2011 13.06 (.16) 6.03 5.87 — — —d —d,f 18.93 44.95 1,256 1.82 (1.00) 108 June 30, 2010 10.96 (.15) 2.25 2.10 — — —d — 13.06 19.16 1,149 1.89g (1.16)g 114 Class R June 30, 2014 $22.45 (.22) 6.17 5.95 — $28.40 26.50 $10,707 1.49 (.81) 57 June 30, 2013 17.95 .05 4.49 4.54 (.04) (.04) —d — 22.45 25.32 9,279 1.50 .24 98 June 30, 2012 19.55 (.14) (1.46) (1.60) — — —d —d,e 17.95 (8.18) 7,916 1.56 (.82) 141 June 30, 2011 13.46 (.13) 6.22 6.09 — — —d —d,f 19.55 45.25 9,018 1.57 (.76) 108 June 30, 2010 11.27 (.13) 2.32 2.19 — — —d — 13.46 19.43 5,355 1.64g (.92)g 114 Class Y June 30, 2014 $23.53 (.09) 6.47 6.38 — $29.91 27.11 $13,433 .99 (.30) 57 June 30, 2013 18.81 .16 4.69 4.85 (.13) (.13) —d — 23.53 25.95 10,013 1.00 .74 98 June 30, 2012 20.39 (.06) (1.52) (1.58) — — —d —d,e 18.81 (7.75) 7,733 1.06 (.32) 141 June 30, 2011 13.97 (.04) 6.46 6.42 — — —d —d,f 20.39 45.96 9,653 1.07 (.24) 108 June 30, 2010 11.63 (.06) 2.40 2.34 — — —d — 13.97 20.12 7,079 1.14g (.41)g 114 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 Small Cap Growth Fund Small Cap Growth Fund 39 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. f Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of 0.20% of average net assets. h Reflects a voluntary waiver of a portion of the class B distribution (12b-1) fees. As a result of such waiver, the expenses for class B shares reflect a reduction of 0.36% based on the average net assets for class B shares for the year ended June 30, 2012. The accompanying notes are an integral part of these financial statements. 40     Small Cap Growth Fund Notes to financial statements 6/30/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2013 through June 30, 2014. Putnam Small Cap Growth Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks of small U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in the stock price. The fund invests mainly in small companies of a size similar to those in the Russell 2000 Growth Index. As of August 31, 2013, the index was composed of companies having market capitalizations of between $56.29 million and $4.25 billion. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 60 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Small Cap Growth Fund     41 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in 42     Small Cap Growth Fund investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool,LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $30,819,811 and the value of securities loaned amounted to $30,078,050. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2014, the fund had a capital loss carryover of $54,053,797 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $8,348,708 N/A $8,348,708 June 30, 2017 45,705,089 N/A 45,705,089 June 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Small Cap Growth Fund     43 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $442,662 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2014 and June 30, 2014, and (ii) specified ordinary losses recognized during the period between November 1, 2013 and June 30, 2014), to its fiscal year ending June 30, 2015. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals and from net operating loss. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $708,765 to decrease accumulated net investment loss, $735,820 to decrease paid-in-capital and $27,055 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $44,994,356 Unrealized depreciation (4,896,416) Net unrealized appreciation 40,097,940 Capital loss carryforward (54,053,797) Late year ordinary loss deferral (442,662) Cost for federal income tax purposes $149,519,549 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell2000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are 44     Small Cap Growth Fund +/– 0.18%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.625% of the fund’s average net assets before a decrease of $7,792 (0.005% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $273,639 ClassB 2,549 ClassC 16,311 ClassM 2,883 ClassR 24,392 ClassY 29,091 Total $348,865 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $250 under the expense offset arrangements and by $11,929 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $99, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Small Cap Growth Fund     45 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $300,095 ClassB 11,281 ClassC 71,749 ClassM 9,496 ClassR 53,441 Total $446,062 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $33,406 and $253 from the sale of classA and classM shares, respectively, and received $621 and $148 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $4 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $86,599,168 and $85,919,898, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 6/30/14 Year ended 6/30/13 ClassA Shares Amount Shares Amount Shares sold 631,629 $17,395,916 414,386 $8,706,750 Shares issued in connection with reinvestment of distributions — — 19,189 367,861 631,629 17,395,916 433,575 9,074,611 Shares repurchased (769,900) (21,141,979) (957,999) (19,503,646) Net decrease (138,271) $(3,746,063) (524,424) $(10,429,035) 46     Small Cap Growth Fund Year ended 6/30/14 Year ended 6/30/13 ClassB Shares Amount Shares Amount Shares sold 38,029 $967,735 39,308 $773,946 Shares issued in connection with reinvestment of distributions — 38,029 967,735 39,308 773,946 Shares repurchased (10,608) (261,664) (18,601) (373,461) Net increase 27,421 $706,071 20,707 $400,485 Year ended 6/30/14 Year ended 6/30/13 ClassC Shares Amount Shares Amount Shares sold 84,988 $2,145,178 31,126 $610,064 Shares issued in connection with reinvestment of distributions — 84,988 2,145,178 31,126 610,064 Shares repurchased (50,200) (1,247,936) (53,853) (1,005,427) Net increase (decrease) 34,788 $897,242 (22,727) $(395,363) Year ended 6/30/14 Year ended 6/30/13 ClassM Shares Amount Shares Amount Shares sold 12,913 $332,377 4,720 $92,940 Shares issued in connection with reinvestment of distributions — 12,913 332,377 4,720 92,940 Shares repurchased (8,927) (237,289) (18,530) (355,626) Net increase (decrease) 3,986 $95,088 (13,810) $(262,686) Year ended 6/30/14 Year ended 6/30/13 ClassR Shares Amount Shares Amount Shares sold 79,320 $2,140,763 78,076 $1,580,163 Shares issued in connection with reinvestment of distributions — — 841 15,778 79,320 2,140,763 78,917 1,595,941 Shares repurchased (115,539) (3,119,336) (106,600) (2,163,934) Net decrease (36,219) $(978,573) (27,683) $(567,993) Year ended 6/30/14 Year ended 6/30/13 ClassY Shares Amount Shares Amount Shares sold 156,598 $4,452,154 117,114 $2,494,857 Shares issued in connection with reinvestment of distributions — — 2,719 53,320 156,598 4,452,154 119,833 2,548,177 Shares repurchased (133,007) (3,774,124) (105,389) (2,169,846) Net increase 23,591 $678,030 14,444 $378,331 Small Cap Growth Fund     47 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,655,054 $43,684,823 $47,339,877 $1,693 $— *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. 48     Small Cap Growth Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Brokernon-votes 2,724,943 114,518 147,632 679,008 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Brokernon-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. Small Cap Growth Fund     49 About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company; UNS Energy Corporation, an Arizona utility; Cody Resources Management, a private company in the energy and ranching businesses Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company 50     Small Cap Growth Fund Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of June 30, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Small Cap Growth Fund     51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance LiaisonSince 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial OfficerSince 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal OfficerSince 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance OfficerSince 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and ClerkSince 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant TreasurerSince 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant TreasurerSince 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice PresidentSince 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance OfficerSince 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate TreasurerSince 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 52     Small Cap Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Auditor PricewaterhouseCoopers LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Small Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees June 30, 2014	$49,001	$ — $7,066	$ — June 30, 2013	$52,294	$ — $7,066	$ — For the fiscal years ended June 30, 2014 and June 30, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $507,066 and $154,566 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
